Citation Nr: 0821845	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  03-36 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for service-connected post-traumatic stress disorder (PTSD) 
from October 19, 2001 to February 21, 2007.

2. Entitlement to an initial rating in excess of 30 percent 
for service-connected PTSD from February 22, 2007 to August 
14, 2007.

3. Entitlement to an initial rating in excess of 70 percent 
for service-connected PTSD from August 15, 2007 onward.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which granted service 
connection for PTSD and assigned an initial rating of 10 
percent, effective October 19, 2001.  Thereafter, the veteran 
appealed with respect to the initially assigned rating.  
While his appeal was pending, a January 2008 rating decision 
assigned a 30 percent evaluation, effective February 21, 
2007, and a 70 percent evaluation, effective August 15, 2007.  
However, as these ratings are still less than the maximum 
benefit available, the appeal is still pending.  AB v. Brown, 
6 Vet. App. 35, 38 (1993). 

In June 2006, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development, and 
it now returns to the Board for appellate review. 

The Board notes that in an April 2008 letter to a 
Congressman, the veteran stated that he has skin cancer, 
COPD, and is also diabetic.  The Board observes that the 
veteran has previously filed service connection claims for 
skin cancer and a lung disorder, and that such disorders are 
evaluated in consideration of his nonservice-connected 
pension benefits.  However, a claim for service connection 
for diabetes mellitus has not been formally filed or 
adjudicated.  The Board construes the veteran's statement 
liberally, and, in context of his claims file, determines 
that it is an informal claim for service connection for 
diabetes mellitus.  Thus, such claim is REFERRED to the RO 
for appropriate action. 


FINDINGS OF FACT

1.  From October 19, 2001 to February 21, 2002, PTSD was 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
hypervigilance, excessive startle responses, recurrent 
flashbacks and nightmares, sleep disturbance, paranoid 
ideation, fleeting suicidal ideation, depressed mood, and an 
inability to form and maintain social relationships, and a 
Global Assessment of Functioning (GAF) score between 40 and 
55.

2. From February 22, 2001 to August 14, 2007, PTSD was 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
hypervigilance, excessive startle responses, recurrent 
flashbacks and nightmares, sleep disturbance, paranoid 
ideation, fleeting suicidal ideation, depressed mood, and an 
inability to form and maintain social relationships, and a 
GAF score between 40 and 55.

3. From August 15, 2007, onward, PTSD is manifested by 
frequent suicidal ideations; impaired impulse control, 
judgment, and abstract thinking; being easily distracted by 
memories and hallucinatory flashbacks; sleep problems due to 
nightmares that impact his motivation and mood: inability to 
establish and maintain work or social relationships; and 
unemployability.


CONCLUSIONS OF LAW

1. The criteria for a rating of 50 percent, but no greater, 
for service-connected PTSD have been met for the period from 
October 19, 2001 to February 21, 2007.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411.

2. The criteria for a rating of 50 percent, but no greater, 
for service-connected PTSD have been met for the period from 
February 22, 2007 to August 14, 2007.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411.

3. The criteria for a rating in excess of 70 percent for 
service-connected PTSD have not been met for the period from 
August 15, 2007 onward.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must also be 
provided before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claims for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, the Board notes that initial rating claims are 
generally considered to be "downstream" issues from the 
original grant of benefits.  VA's General Counsel issued an 
advisory opinion holding that separate notice of VA's duty to 
assist the veteran and of his concomitant responsibilities in 
the development of his claim involving such downstream issues 
is not required when the veteran was provided adequate VCAA 
notice following receipt of the original claim.  See 
VAOPGCPREC 8-2003.  Moreover, where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream elements 
See Goodwin v. Peake, No. 05-0876 (Court of Appeals for 
Veterans Claims, May 19, 2008), citing Dunlap v. Nicholson, 
21 Vet. App. 112, 119 (2007).

Nevertheless, the Court of Appeals for Veterans Claims 
(Court), in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  In this case, the veteran was provided with a 
VCAA notification letter in January 2002, prior to the 
unfavorable February 2003 rating decision.  A letter sent in 
June 2006 addressed the questions of disability ratings and 
effective dates, as well as informed the veteran that he must 
show that his service-connected disability had gotten worse 
to warrant a higher rating.

In reviewing the claims file, the Board observes that the 
VCAA notice issued in January 2003 was fully compliant with 
VCAA by informing the veteran of the type of evidence 
necessary to establish service connection, how VA would 
assist him in developing his claim, and his and VA's 
obligations in providing such evidence for consideration.  
The Board notes that, in Pelegrini, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in her possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
deficiency of notice related to this element is harmless.  
However, although this notice is no longer required, the 
Board notes that the veteran was aware that it was ultimately 
his responsibility to give VA any evidence pertaining to the 
claim.  The June 2006 letter told him to provide any relevant 
evidence in his possession.  Thus, with regard to the 
veteran's service connection claim for PTSD, all VCAA notice 
requirements were met.

As for the veteran's initial rating claim, the Board notes 
that failure to provide pre-adjudicative notice of any 
elements of claim the veteran must substantiate is presumed 
to create prejudicial error.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007).  The Secretary has the burden to show that 
this error was not prejudicial to the veteran.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Additionally, an SOC or SSOC constitute "readjudication 
decisions" that comply with all due process requirements if 
preceded by adequate VCAA notice.  See Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, as a 
matter of law, providing the veteran with VCAA-compliant 
notice prior to a readjudication "cures" any timing problem 
resulting from any deficiency in notice content or the lack 
of notice prior to an initial adjudication.  See id., citing 
Mayfield, 444 F.3d at 1328.  In the present case, subsequent 
to the June 2006 letter, which advised the veteran of the 
evidence necessary to substantiate a higher initial rating, a 
disability rating in general, and an effective date, an SSOC 
was issued in January 2008.  

Therefore, the Board finds that the defect with regard to the 
timing of notice as required by Dingess/Hartman was cured by 
subsequent readjudication.  Additionally, throughout the 
claims process, the veteran has had a meaningful opportunity 
to participate effectively in the development of the claim.  
Moreover, the veteran has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  See Goodwin.  Thus, the Board finds that there 
has been no prejudice to the veteran, and any defect in the 
timing of the notice has not affected the fairness of the 
adjudication.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006); Mayfield v. Nicholson, rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to 
address harmless error doctrine), on remand, 20 Vet. App. 537 
(2006) (discussing Board's ability to consider "harmless 
error"); see also Dingess/Hartman; cf. Locklear v. 
Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or 
information). 

The Board also acknowledges that a recent Court decision held 
that there are specific requirements for VCAA notices in 
increased rating claims.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  However, the Board determines that these 
requirements do not apply to initial rating claims, such as 
the one now before the Board.  Initially, the Board notes 
that Vazquez-Flores was an appeal of an increased rating 
claim, not an initial rating claim.  More importantly, the 
Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Id. 
at 43.  Thus, the Board concludes that the Court intended the 
requirements outlined in its decision to apply only to 
increased rating claims, and therefore, these requirements 
are not applicable to the instant claim.  Based on the above 
analysis, the notice requirements for an initial rating claim 
have been met.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service treatment 
records, VA medical records, Social Security Administration 
records, and the reports of December 2002 and February 2007 
VA examinations were reviewed by both the AOJ and the Board 
in connection with adjudication of his claim.  The veteran 
has not identified any additional, relevant records that VA 
needs to obtain for an equitable disposition of his claim. 

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.



II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the veteran's PTSD.  Also, in Fenderson, the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  As such, in accordance with 
Fenderson, the Board has considered the propriety of staged 
ratings in evaluating the veteran's service-connected PTSD.

From October 19, 2001 to February 21, 2007, the veteran's 
service-connected PTSD was assigned a 10 percent rating 
evaluation.  From February 22, 2007 to August 14, 2007, his 
PTSD was assigned a 30 percent rating evaluation.  Currently, 
effective August 15, 2007, his PTSD is assigned a 70 percent 
rating evaluation.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).  The veteran contends that his symptomology 
has been worse throughout the appeal period than is 
contemplated under such ratings, and that higher ratings 
should, therefore, be assigned.

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a General 
Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  
Ratings are assigned according to the manifestations of 
particular symptoms.  However, the use of the phrase "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve only as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV). 

The criteria for a 10 percent disability rating requires:

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.




The criteria for a 30 percent rating are:

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

VA treatment records dated from March 2002 to November 2007 
show repeated treatment for PTSD.  Initially, the Board notes 
that these records contain a November 2007 summary of the GAF 
scores assigned to the veteran over the years of his 
treatment.  However, the scores reported on this summary are 
largely inconsistent with the scores reported on the 
individual treatment records.  Therefore, the Board does not 
consider this summary to accurately reflect the veteran's GAF 
scores throughout the appeal period.

A March 2002 record reported increasing symptoms of PTSD, 
flashbacks, nightmares, disturbing thoughts, and feelings of 
insecurity and increased vulnerability and a GAF score of 40.  
The veteran was reported to be incapable of substantial, 
gainful employment.  

At the December 2002 VA examination, the veteran reported 
experiencing flashbacks every day, a sense of foreshortened 
future, and sleep disturbance, to include dreams about 
bombings and firefights in Vietnam.  He related that he was 
hypervigilant, always sitting with his back against the wall 
in restaurants and had increased startle response.  He also 
expressed becoming very angry when he is "pushed the wrong 
way."  The veteran indicated he was not married, had no 
children, and had few friends.  He admitted to paranoid 
ideation and fleeting suicidal thoughts, but reported no plan 
to hurt himself and no intention to hurt others.

The examiner observed the veteran to be cooperative and 
polite and noted that he maintained good eye contact and had 
normal psychomotor behavior.  Mood was reported as "no 
good."  Affect was congruent and speech clear, coherent, 
articular, and increased in amount.  The examiner found the 
veteran to be alert and oriented, and noted insight and 
judgment to be grossly intact.  He indicated that the veteran 
did poorly on the mental status examination and in the 
arithmetic and mathematical calculation testing.  He also 
made note that the veteran was managing his own funds and 
sometimes made mistakes, and so suggested that the veteran's 
ability to do so should be reassessed in the future.  

The Board observes that the examiner indicated that the 
veteran's GAF score was between 50 and 55 and also estimated 
it to be 65.  There is no rationale provided by the examiner 
to demonstrate which score truly reflects the examiner's 
opinion in this regard.  Therefore, the Board gives the 
benefit of the doubt to the veteran and considers his GAF 
score for this examination to be between 50 and 55.

In February 2004, the veteran reported being more irritable, 
anxious, and depressed and his GAF score remained at 40.  In 
May 2005, a GAF score of 50 was reported, but in May 2006, 
the GAF score assigned was again 40, although a number of 
family problems, to include the veteran's brother and nephew 
moving in with him, were also noted in addition to his PTSD 
symptoms.  Throughout these records, the veteran was again 
reported to be incapable of substantial, gainful employment.  
  
In July 2006, the veteran was noted to be sad and depressed, 
but without suicidal or homicidal ideation.  The veteran 
indicated he could not sleep and was experiencing recurrent 
nightmares and flashbacks.  He stated he found himself crying 
from the depression and flashbacks, and that on the Fourth of 
July, he ran for cover during the fireworks because he 
thought he was under attack.  The physician assigned a GAF 
score of 45.  

The veteran was afforded another VA examination in February 
2007 in accordance with the Board's June 2006 remand.  At the 
examination, the veteran reported daily flashbacks, which had 
gotten worse since the war in Iraq began.  He indicated that 
he has difficulty being around and interacting with people 
and complained of hypervigilance and being easily startled.  
The veteran related sleep disturbance, involving frequent 
waking and nightmares.  He indicated that he had not been in 
a relationship for five years and that he has one friend he 
sees at least once a month and two or three others he speaks 
with on the phone.  He denied involvement in any social 
activities.  He also denied any present thoughts of suicide 
or homicide.  The veteran revealed that he had not been 
gainfully employed since 1995.

The examiner noted that the veteran was casually dressed with 
a neatly trimmed goatee.  His speech was reported as clear 
and discernible, and the examiner found him to be cooperative 
and agreeable.  Mild depression of mood was noted.  The 
veteran was oriented to person, place, and time.  He assigned 
a GAF score of 51-55, indicating moderate symptoms. 

A June 2007 VA treatment record reflects that the veteran had 
good insight.  An August 2007 VA treatment record reveals 
continued flashbacks, and nightmares, and sleep disturbance.  
The physician observed good activities of daily living, 
personal hygiene, and grooming.  Speech was noted to be 
clear, coherent, and goal directed.  

Finally, in August 2007, the veteran submitted a statement by 
Dr. HB, one of the veteran's treating physicians, who 
indicated that the veteran met many of the criteria for a 50 
percent rating evaluation, by citing to the rating criteria 
themselves.  He also stated the veteran has frequent suicidal 
ideations, but no plan.  He indicated the veteran showed 
impaired impulse control, judgment, and abstract thinking, 
and that he is easily distracted by memories and 
hallucinatory flashbacks.  Dr. HB reported that the veteran 
has sleep problems due to nightmares that impact his 
motivation and mood.  He related that the veteran is unable 
to establish and maintain work or social relationships, and 
that the veteran is completely unemployable due to his PTSD 
symptoms.  Subsequent VA treatment records do not reflect 
symptomology that is more severe than those cited by Dr. HB. 

In addition to his diagnosis of PTSD, the veteran has had 
diagnoses of alcohol dependency and depression disorder, not 
otherwise specified.  However, the Board finds that there is 
an inadequate basis in the record upon which to dissociate 
the veteran's symptoms of PTSD from symptoms of his other 
psychiatric disorders.  See Mittleider v. West, 11 Vet. App. 
181 (1998) (when it is not possible to separate the effects 
of the service-connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102 requires that 
reasonable doubt on any issue be resolved in the veteran's 
favor, and that such signs and symptoms be attributed to the 
service-connected condition).  Accordingly, the Board 
attributes all relevant symptoms to the veteran's PTSD.   
Additionally, the Board notes that the February 2007 VA 
examiner indicated that separate GAF scores are not 
assignable for each diagnosis.

The Board notes that the veteran has been assigned GAF scores 
ranging from 40 to 55.  A GAF score of 31-40 contemplates 
some impairment in reality testing or communications (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  A GAF score of 
51-60 reflects moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
See DSM-IV at 44-47.  While a GAF score is highly probative 
as it relates directly to the veteran's level of impairment 
of social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders, the GAF scores assigned 
in a case are not dispositive of whether overall improvement 
has been established; rather, they must be considered in 
light of the actual symptoms of the veteran's disorder.  See 
38 C.F.R. § 4.126(a).  

Based on the above, the Board assigns a rating of 50 percent, 
but no greater, for the veteran's service-connected PTSD for 
the period from October 19, 2001 to 
August 14, 2007.   In doing so, the Board notes that 
throughout this time period the veteran exhibited 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as hypervigilance, 
excessive startle responses, recurrent flashbacks and 
nightmares, sleep disturbance, paranoid ideation, fleeting 
suicidal ideation, depressed mood, and an inability to form 
and maintain social relationships.  Although the veteran 
displayed good hygiene, speech, and affect, the Board finds 
that the overall symptomology exhibited by the veteran and 
the resulting impairment more closely approximate a 50 
percent disability evaluation.  
However, the Board finds that a 70 percent rating is not 
warranted as the veteran did not display symptoms such as 
impaired insight, judgment, or memory, or more than fleeting 
suicidal ideation.  Further, although several records from 
this period reflect that the veteran is unemployable due to 
his PTSD, the veteran did not exhibit typical symptoms of a 
70 percent rating, to include obsessional rituals; illogical, 
obscure or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; or neglect of personal appearance and 
hygiene.  Accordingly, the Board assigns a rating evaluation 
of 50 percent, but no greater, for the veteran's service-
connected PTSD for the periods from October 19, 2001 to 
February 21, 2007, and from February 22, 2007 to August 14, 
2007.  

With regard to the period from August 15, 2007 onward, the 
Board determines that a rating in excess of 70 percent is not 
warranted.  Specifically, the veteran does not display any of 
the typical symptoms of a 100 percent disability evaluation, 
i.e.,  include gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
Consequently, there is no basis upon which to grant a rating 
in excess of 70 percent for this period.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In the 
present case, the Board has provided the benefit of the doubt 
to the veteran in assigning a 50 percent rating for the 
periods from October 19, 2001 to August 14, 2007, and the 
preponderance of the evidence is against a rating in excess 
of 70 percent for service-connected PTSD from August 15, 2007 
onward.  Therefore, ratings in excess of 50 percent, prior to 
August 15, 2007, and in excess of 70 percent, from August 15, 
2007 onward, are denied.
The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2006).  The Board finds no evidence 
that the veteran's service-connected PTSD presents such an 
unusual or exceptional disability picture at any time so as 
to require consideration of an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The 
objective medical evidence of record shows that 
manifestations of the veteran's service-connected disability 
does not result in a marked functional impairment in a way or 
to a degree other than that addressed by VA's Rating 
Schedule.  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

An initial rating of 50 percent, but no greater, for service-
connected post-traumatic stress disorder (PTSD) for the 
period from October 19, 2001 to February 21, 2007 is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

An initial rating in of 50 percent, but no greater, for 
service-connected post-traumatic stress disorder (PTSD) for 
the period from February 22, 2007 to August 14, 2007, subject 
to the laws and regulations governing the payment of monetary 
benefits.

An initial rating in excess of 70 percent for service-
connected PTSD from August 15, 2007 onward is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


